227 S.W.3d 531 (2007)
STATE of Missouri, Respondent,
v.
Charles DONALDSON, Appellant.
No. ED 88215.
Missouri Court of Appeals, Eastern District, Division Two.
June 26, 2007.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Charles R. Donaldson (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of four counts of first degree robbery, Section 569.020 RSMo (2000)[1], four counts of second degree assault, Section 565.060, and four counts of armed criminal action, Section 571.015. Defendant was sentenced to four concurrent terms of twenty-five years' imprisonment for the robberies, four concurrent terms of seven years' imprisonment for the assaults, and four concurrent terms of twenty years' imprisonment for the armed criminal action counts. Each of those terms of imprisonment are to run consecutively, totaling fifty-two years' imprisonment in the Missouri Department of Corrections.
Defendant raises one point on appeal. Defendant claims the trial court erred in denying his request for a mistrial because he believes there was testimony admitted which involved uncharged misconduct. Defendant alleges the jury convicted him because of this testimony and not due to the evidence produced regarding the robberies.
We have reviewed the briefs of the parties and the record on appeal. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.